MEMORANDUM**
Nevada prisoner Rosalino Frank Passa-lacqua appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his sentence for trafficking in a controlled substance. We have jurisdiction pursuant to §§ 1291 and 2253. We review the denial of a § 2254 petition de novo, Patterson v. Gomez, 223 F.3d 959, 962 (9th Cir.2000), and we affirm.
Passalacqua claims that the state district attorney breached his plea agreement by arguing for a prison sentence instead of recommending probation in return for Pas-salacqua’s substantial assistance. His claim is not supported by the record. His plea agreement provides only that the state will inform the court of any assistance Passalacqua rendered, not that the state will affirmatively recommend probation. See United States v. Schuman, 127 F.3d 815, 817-18 (9th Cir.1997) (stating that plea agreements are measured by contract law standards and the government is held to the literal terms of the agreement).
Accordingly, the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.